State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered:   July 2, 2015                    106291
                                                       106292
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

CHRISTOPHER J. TRAYES,
                    Appellant.
________________________________


Calendar Date:   May 5, 2015

Before:   Lahtinen, J.P., Rose, Devine and Clark, JJ.

                               __________


      Jay L. Wilber, Public Defender, Binghamton (Joshua J. Moldt
of counsel), for appellant.

      Gerald F. Mollen, District Attorney, Binghamton (Brian
Leeds of counsel), for respondent.

                               __________


      Appeals (1) from a judgment of the County Court of Broome
County (Cawley, J.), rendered July 31, 2013, convicting defendant
upon his plea of guilty of the crimes of aggravated unlicensed
operation of a motor vehicle in the first degree and driving
while intoxicated, and (2) from a judgment of said court,
rendered July 31, 2013, which revoked defendant's probation and
imposed a sentence of imprisonment.

     Judgments affirmed.     No opinion.

     Lahtinen, J.P., Rose, Devine and Clark, JJ., concur.
                        -2-                  106291
                                             106292

ORDERED that the judgments are affirmed.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court